SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 11-K [x] ANNUAL REPORT PURSUANT TO SECTION 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended August 31, 2012 OR [] TRANSITION REPORT PURSUANT TO SECTION 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 [NO FEE REQUIRED]. For the transition period from to Commission File Number 001-13007 A.Full title of the plan and the address of the plan, if different from that of the issuer named below: Carver Federal Savings Bank 401(k) Savings Plan B:Name of issuer of the securities held pursuant to the plan and the address of its principal executive office: Carver Bancorp, Inc. 75 W. 125th Street New York, New York 10027-4512 CARVER FEDERAL SAVINGS BANK 401(k) SAVINGS PLAN Financial Statements and Supplemental Schedule August 31, 2012 and December 31, 2011 CARVER FEDERAL SAVINGS BANK 401(k) SAVINGS PLAN Table of Contents Page Independent Auditors’ Report 1 Financial Statements: Statement of Net Assets Available for Plan Benefits as of August 31, 2012 and December 31, 2011 2 Statement of Changes in Net Assets Available for Plan Benefits for the eight month period Ended August 31, 2012 3 Notes to Financial Statements 4-12 Supplemental Schedule: Schedule H, Line 4i – Schedule of Assets (Held at End of Year) as of August 31, 2012 13 All other schedules required by Section 2520.103-10 of the Department of Labor’s Rules and Regulations for Reporting and Disclosure under the Employee Retirement Income Security Act of 1974 have been omitted because they are not applicable. P&GASSOCIATES REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM The Trustees and Participants in the Carver Federal Savings Bank 401(k) Savings Plan We have audited the accompanying statements of net assets available for benefits of the Carver Federal Savings Bank 401(k) Savings Plan (the Plan), as of, and the related statement of changes in net assets available for benefits for the year ended August 31, 2012 and December 31, 2011. These financial statements are the responsibility of the Plan's management. Our responsibility is to express an opinion on these financial statements based on our audits. We conducted our audits in accordance with the standards of the Public Company Accounting Oversight Board (United States). Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements are free of material misstatement. An audit includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements. An audit also includes assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation. We believe that our audits provide a reasonable basis for our opinion. In our opinion, the financial statements referred to above present fairly, in all material respects, the net assets available for benefits of the Plan as of August 31, 2012 and December 31, 2011, and the changes in net assets available for benefits for the year ended August 31, 2012, in conformity with U.S. generally accepted accounting principles. Our audits were performed for the purpose of forming an opinion on the basic financial statements taken as a whole. The supplemental schedule H, line 4i - schedule of assets (held at end of year) as of August 31, 2012 is presented for the purpose of additional analysis and is not a required part of the basic financial statements but is supplementary information required by the Department of Labor's Rules and Regulations for Reporting and Disclosure under the Employee Retirement Income Security Act of 1974. This supplemental schedule is the responsibility of the Plan's management. The supplemental schedule has been subjected to the auditing procedures applied in the audits of the basic financial statements and, in our opinion, is fairly stated in all material respects in relation to the basic financial statements taken as a whole. Very truly yours, /s/ P&G Associates P&G Associates April 15, 2013 646 Highway 18 East Brunswick, NJ 08816 877.651.1700 www.pandgassociates.com CARVER FEDERAL SAVINGS BANK 401(k) SAVINGS PLAN Statement of Net Assets Available for Plan Benefits As of August 31, 2012 Assets Investments Mutual Funds $
